Per Curiam:
Under the unusual and peculiar circumstances disclosed by the record in this ease, we think that this court should exercise the jurisdiction which it undoubtedly possesses to entertain the motion to vacate the temporary injunction granted herein. (Matter of Barkley, 42 App. Div. 597; Matter of Mitchel v. Cropsey, 177 id. 663.) The temporary injunction was improperly granted (Rules of Civil Practice, rule 155), and the samé is vacated, without prejudice to the motions now pending. All concur.